Exhibit 10.1

CITIZENS

CONSULTING AGREEMENT

This agreement (the “Agreement”), dated August 5, 2020 is between Citizens, Inc.
(hereinafter called Citizens) and Gerald W. Shields (hereinafter called
Consultant.)

Consultant and Citizens have agreed that Consultant will provide certain
consulting services, as outlined in the document called “proposal” to Citizens
and Citizens, in turn, will pay a certain fee for such services. The parties
agree as follows:

 

  1.

Scope of Engagement. Consultant shall provide services to function as Interim
CEO of Citizens Inc. Detail deliverables are outlined on the attached Statement
of Work.

Consultant and Citizens agree that during the term of this Agreement, Consultant
will undertake the job functions as President and CEO and perform work set forth
in this agreement:

 

  o

Consultant will work at the direction of Citizens Board of Directors.

 

  o

Consultant will lead all tactical, operational and strategic initiatives to
accomplish the Citizens documented goals as documented in Attachment 1

 

  o

Consultant will provide people leadership for the Citizens staff. Significant
actions will be shared with the Citizens Board of Directors prior to action
being implemented. Functions include:

 

  o

Hiring

 

  o

Termination

 

  o

Compensation administration

 

  o

Consultant will work with Citizens’ executive, staff and Board of Directors to
keep them informed via telephonic, video, and other meetings and documents.

 

  o

Consultant will be responsible for expense monitoring and management.

 

  o

Consultant will produce periodic status reports to the Board of Directors
documenting progress, issues and status. Consultant will provide written status
updates to the Citizens Board of Directors to help ensure that business
requirements are appropriately documented and addressed.

 

  o

Consultant will provide written certification statements to the Chairman of the
Board for any SEC reporting scheduled during the term of this agreement.

 

  2.

Term of Service. Consultant will begin project at Citizens on or about
August 12, 2020. The project work will be conducted onsite as needed and
remotely for any work that can be conducted off-site. This contract will extend
until a permanent CEO is hired and in place, executing the requirements as
President and CEO. Either side may terminate this Agreement at any time and for
any reason upon ten (10) days advance written notification.

 

Page 1 of 5



--------------------------------------------------------------------------------

  o

Nothing in this Agreement shall be construed as creating an employer-employee
relationship, as a guarantee of future employment or engagement, or as a
limitation upon Citizens’ sole discretion to terminate this Agreement at any
time without cause with ten (10) days advance written notification.

 

  3.

Support Services. For the term of this agreement, Citizens will provide
Consultant with such workspace, office supplies, administrative support,
printing/copy facilities, high-speed internet, remote access, and
telecommunications and remote access support as may be reasonably necessary for
Consultant to carry out Consultant’s duties pursuant to the Agreement.

Citizens agrees to provide a workstation networked to the Citizens systems as
may be reasonably necessary for Consultant to carry out data analysis and report
generation, and access to compatible printers for the Consultant’s use as
reasonably needed. Citizens will provide necessary time, data and resources in
support of Consultant in this assignment.

Citizens Board of Directors agrees to make themselves available for status
updates and advisory roles as needed in support of this engagement.

Board of Directors will be engaged onsite in Austin, Texas as needed.

 

  4.

Board of Directors Membership. Board of Directors agrees:

 

  o

Consultant will continue as a member of the Board of Directors as an internal
Board member.

 

  o

During the term of this agreement, Consultant will not be receiving compensation
payments as an independent board member.

 

  o

Once this engagement is completed, Consultant will be eligible for the standard
Board compensation and will be eligible for committee assignment and any board
leadership positions.

 

  5.

Compensation. Citizens and Consultant agree that compensation fees will be
$14,500 per week. The fees will be billed every 2 weeks by Consultant to
Citizens and are payable 30 days after receipt by Citizens of an undisputed
invoice. Expenses will be billed every 2 weeks and are payable 30 days after
invoice. All payments for fees and expenses will be payable to the Chase bank
account Citizens has on record for board payments.

 

  •  

Consultant understands that he will not receive any benefits from Citizens
including, but not limited to, income tax withholding, social security, Medicare
contributions, medical, pension or 401(k), long or short-term disability, life
insurance, vacation, unemployment or worker’s compensation insurance.

 

Page 2 of 5



--------------------------------------------------------------------------------

 

Citizens will provide Consultant a 1099-MISC and send an informational report to
the IRS reflecting what the Consultant has been paid by Citizens at the end of
the tax year. Consultant understands and acknowledges that it is his
responsibility to obtain health insurance.

 

  •  

Consultant further agrees to be responsible for all of Consultant’s federal and
state taxes, withholding, social security, insurance, and other benefits. At
Citizens’ request, the consultant shall provide Citizens with satisfactory proof
of independent consultant status including a copy of the application/notice of
employer identification number (ss-4) or social security card.

 

  •  

Personal Time Off (PTO): Consultant will manage to keep PTO to a minimum.
Consultant is entitled to 3 PTO days during initial ninety (90) days. After the
initial ninety (90) days, Consultant will be entitled to three (3) days PTO per
month. If Consultant takes any additional PTO, the consultant will deduct
$2800.00 per PTO day.

 

  6.

Jurisdiction and Duration. This Agreement shall be governed by the laws of the
State of Texas and shall be effective from the date of the signing by Consultant
and CITIZENS until the completion of the services described above unless sooner
terminated in accordance with the provisions of this Agreement.

 

  7.

Confidentiality and Ownership. Consultant recognizes and acknowledges that
Citizens possesses certain confidential information that constitutes a valuable,
special, and unique asset. As used herein, the term “confidential information”
includes all information and materials belonging to, used by, or in the
possession of Citizens relating to its products, processes, services,
technology, inventions, patents, ideas, contracts, financial information,
developments, business strategies, pricing, current and prospective customers,
marketing plans, and trade secrets of every kind and character, but shall not
include (a) information that was already within the public domain at the time
the information is acquired by Consultant, or (b) information that subsequently
becomes public through no act or omission of the Consultant. Consultant agrees
that all of the confidential information is and shall continue to be the
exclusive property of Citizens, whether or not prepared in whole or in part by
Consultant and whether or not disclosed to or entrusted to Consultant’s custody.
Consultant agrees that Consultant shall not, at any time following the execution
of this Agreement, misuse or disclose in any manner any confidential information
of Citizens.

 

  7.

Return of Materials. Consultant agrees that upon termination of this Agreement,
Consultant immediately will return to Citizens any and all confidential
materials in any form, tangible or intangible, including equipment, drawings,
blueprints, notes, memoranda, specifications, designs, writings, software,
devices, documents, data and any other material containing or disclosing any
confidential or proprietary information of Citizens. Consultant will not retain
any such materials.

 

Page 3 of 5



--------------------------------------------------------------------------------

  8.

Warranties. Consultant warrants that Consultant’s agreement to perform the Work
pursuant to this Agreement does not violate any other agreement or obligation
between Consultant and a third party; and

(a) The Work as delivered to Citizens will not infringe any copyright, patent,
trade secret, or other proprietary right held by any third party; and

(b) The services provided by Consultant shall be performed in a professional
manner, and shall be of a high grade, nature, and quality. The services shall be
performed in a timely manner and shall meet deadlines agreed between Consultant
and Citizens.

9. Mutual Indemnification. [Intentionally Omitted.]

 

  10.

Miscellaneous.

a. In the event any provision hereof is held void or unenforceable by any court
of competent jurisdiction, then such provision shall be deemed severed from this
Agreement and shall not affect the remaining provisions hereof.

b. This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

c. This Agreement when executed by the Parties hereto, supersedes all prior
agreements, understandings, and communications, either verbal or in writing,
among the parties hereto with respect to the subject matter contained herein.
This Agreement contains the entire agreement and understanding between the
parties.

d. Any amendment or variation of this Agreement must be in writing and duly
signed by all Parties hereto.

e. Any failure by a Party to comply with any obligation, agreement or condition
herein may be expressly waived in writing by each of the other Parties, but such
waiver or failure to insist upon strict compliance with such obligation,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any such subsequent or other failure.

f. Each of the Parties has participated in the negotiation and drafting of this
Agreement. In the event an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all Parties
and no presumption or burden of proof shall arise favoring or disfavoring a
Party by virtue of any other actual or purported authorship of any of the
provisions of this Agreement.

g. This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective heirs, successors, and permitted assigns.

h. Any notice required by this Agreement shall be made by written notice at such
address designated below and as otherwise changed by the parties upon written
notice. Written notice shall mean any correspondence sent by U.S. Mail,
Certified Return Receipt Requested, facsimile, or email, and receipt of notice
shall be considered the date received.

 

Page 4 of 5



--------------------------------------------------------------------------------

i. Assignment; Subcontracting. This Agreement, and the rights and obligations
hereunder, may not be assigned or transferred by either party without the prior
written consent of the other party.

j. The persons who signed this Agreement on behalf of the respective parties
represent and warrant that they are authorized to do so on behalf of the
respective parties and acknowledge that the other party is relying upon that
representation.

Agreed to this 5th day of August, 2020.

 

  CITIZENS     Consultant

 

  /s/ J.D. “Chip” Davis     /s/ Gerald W. Shields   Name: J.D. “Chip” Davis    
Gerald W. Shields   Title: Chairman of the Board of Directors     Date:
August 5, 2020   Date: August 5, 2020       Address:     Address:   PO Box
149151    

1535 Tanglewood Dr East

  Austin, TX 78714-9151     Hideaway TX 75771

 

Page 5 of 5